FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 27, 2016

                              No. 04-16-00432-CV
              AUDI AG AND VOLKSWAGON GROUP OF AMERICA, INC.,
                                  Appellant(s)

                                             v.
                               Jesse RIVERA and Kathy Rivera,
                                         Appellee(s)

                  From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CI00118
                            Honorable Larry Noll, Judge Presiding

                           ORDER OF REFERRAL

       After reviewing the parties’ responses to this court’s prior order, the court has determined
this appeal is appropriate for referral to alternative dispute resolution. TEX. CIV. PRAC. &
REM. CODE § 154.021(a); 4TH TEX. APP. (SAN ANTONIO) LOC. R. 2. It is therefore
ORDERED that this appeal is referred to a mediated settlement conference to be conducted by
the Honorable Alice Oliver-Parrot, 800 Commerce St. Houston, TX 77002, (713)-222-6338, the
Mediator selected by the parties.

     It is FURTHER ORDERED that all appellate deadlines are hereby suspended until
November 14, 2016.

       It is FURTHER ORDERED that mediation shall commence at such place as the Mediator
may designate and proceed in accordance with the schedule set by the Mediator until completed,
but in any event the mediation shall be completed no later from the date of this Order. The
Mediator shall file with the Clerk of Court within three (3) days of the completion of the
mediation a written report concerning the disposition of this appeal.
                                                                                              FILE COPY

       It is FURTHER ORDERED that the Mediator shall be compensated and that parties in
this cause shall be equally responsible for its share of this obligation. Mediation fees shall
ultimately be taxed as court costs. TEX. CIV. PRAC. & REM. CODE § 154.054.

         It is FURTHER ORDERED that all parties to this cause are directed to attend the
mediated settlement conference with their counsel of record. The corporate party representative
in attendance and the individual party representatives shall have full authority to settle up to and
including the judgment amount. To facilitate this procedure the Mediator shall encourage and
assist, but will not compel or coerce the parties in reaching a settlement of the dispute. Unless the
parties otherwise agree, all matters, including the conduct and demeanor of the parties and their
counsel during mediation, shall remain confidential and shall never be disclosed to anyone,
including this court. See id. § 154.053.

         If the parties are able to settle all matters related to this appeal, the parties are directed to
file a joint motion requesting an appropriate disposition of this appeal within thirty (30) days of
the date of mediation.

        It is so ORDERED on July 27, 2016.


                                                         ___________________________________
                                                         Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on July 27, 2016.


                                                         ___________________________________
                                                         Keith E. Hottle, Clerk